PER CURIAM.
We reverse the order of the trial court granting appellee Richard Lumpkin’s motion to suppress since it is apparent from this record that following his concededly valid arrest there was ample probable cause for the police search of the vehicle in question.1 See United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982).
Appellee Herbert L. Tuff has confessed error in this cause, and thus we likewise reverse as to him.
Reversed and remanded for further proceedings.

. We note the trial judge did not have the benefit of the Ross decision at the time the motion was granted.